              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 1 of 18



     Benjamin Heikali SBN 307466
 1   Email: bheikali@faruqilaw.com
     FARUQI & FARUQI, LLP
 2   10866 Wilshire Boulevard, Suite 1470
     Los Angeles, CA 90024
 3   Telephone: 424-256-2884
     Facsimile: 424-256-2885
 4
     Richard W. Gonnello (to be admitted pro hac vice)
 5   Katherine M. Lenahan (to be admitted pro hac vice)
     FARUQI & FARUQI, LLP
 6   685 Third Avenue, 26th Floor
     New York, NY 10017
 7   Telephone: 212-983-9330
     Facsimile: 212-983-9331
 8   Email: rgonnello@faruqilaw.com
            klenahan@faruqilaw.com
 9

10   Attorneys for Plaintiff Marcos Betancourt
11

12
                               UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14

15   MARCOS BETANCOURT, Individually and on Case No. 3:20-cv-06024
     Behalf of All Others Similarly Situated,
16                                                     CLASS ACTION COMPLAINT
                                            Plaintiff,
17                                                     CLASS ACTION
        vs.
18

19   FASTLY, INC., JOSHUA BIXBY, and ADRIEL
     LARES
20
                                         Defendants
21

22

23

24

25

26

27

28
                                     CLASS ACTION COMPLAINT
                                         No. 3:20-CV-06024
                   Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 2 of 18




 1            The allegations in this Securities Class Action Complaint (“Complaint”)1 are based on the

 2   personal knowledge of Marcos Betancourt (“Plaintiff”), as to Plaintiff’s own acts, and are based

 3   upon information and belief as to all other matters alleged herein. Plaintiff’s information and belief

 4   is based upon the investigation by Plaintiff’s counsel into the facts and circumstances alleged herein,

 5   including: (i) review and analysis of public filings of Fastly, Inc. (“Fastly” or the “Company”) made

 6   with the United States Securities and Exchange Commission (“SEC”); (ii) review and analysis of

 7   press releases, analyst reports, public statements, news articles, and other publications disseminated

 8   by or concerning Fastly and the other defendants named herein (together with Fastly, “Defendants”);

 9   (iii) review and analysis of Company conference calls, press conferences, and related statements and

10   materials; and (iv) review and analysis of other documents. Many additional facts supporting the

11   allegations are known only to the Defendants and/or are within their exclusive custody or control.

12   Plaintiff believes that additional evidentiary support for the allegations will emerge after a

13   reasonable opportunity to conduct discovery.

14                             NATURE AND SUMMARY OF THE ACTION

15            1.       Subject to certain exclusions, this is a federal securities class action brought on

16   behalf of a class consisting of all persons or entities who purchased Fastly common stock

17   between May 6, 2020 and August 5, 2020, inclusive (the “Class Period”) and were damaged

18   thereby, seeking to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange

19   Act of 1934 (the “Exchange Act”), and SEC Rule 10b-5 promulgated thereunder (the “Class”).

20            2.       Fastly is the provider of an edge cloud platform. Fastly’s edge cloud platform

21   purportedly enables “customers to create great digital experiences quickly, securely, and reliably

22   by processing, serving, and securing [its] customers’ applications as close to their end-users as

23   possible.”

24            3.       On August 5, 2020 after market close, Fastly held its second quarter (“Q2”) 2020

25   earnings conference call. During the call, Defendants disclosed that ByteDance, the Chinese

26
     1
              All internal citations and quotations are omitted and all emphases are added unless otherwise
27   noted.
28
                                                     1
                                          CLASS ACTION COMPLAINT
                                              No. 3:20-CV-06024
                  Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 3 of 18




 1   company that operates the wildly popular mobile app TikTok, was Fastly’s largest customer in

 2   Q2 2020, and that TikTok represented about 12% of Fastly’s revenue for the six months ended

 3   June 30, 2020.

 4           4.       This news shocked the market, as TikTok had been under heavy scrutiny by U.S.

 5   officials and others since at least late 2019 due to fears that the data it collects from its users

 6   could be accessed by the Chinese government. Indeed, on July 31, 2020, President Trump

 7   announced a plan to ban TikTok in the U.S. over national security concerns. As Fastly’s Chief

 8   Executive Officer (“CEO”) admitted on the Q2 2020 earnings call, “any ban of the TikTok app

 9   by the US would create uncertainty around our ability to support this customer[,]” and “the loss

10   of this customer’s traffic would have an impact on our business.”

11           5.       On this news, Fastly’s share price fell $19.28, or approximately 17.7% from the

12   previous trading day’s closing price of $108.92, to close at $89.64 on August 6, 2020. Fastly’s

13   shares continued to decline on August 6, 2020, when President Trump issued an executive order

14   effectively banning TikTok, dropping another $10.31 per share from the closing price on August

15   6, 2020, or approximately 11.5%, to close at $79.33 on August 7, 2020.

16           6.       During the Class Period, Defendants knowingly and/or recklessly made false

17   and/or misleading statements about the Company’s business, operations, and prospects.

18   Specifically, Defendant made false and/or misleading statements and/or failed to disclose: (1)

19   that Fastly’s largest customer was ByteDance, operator of TikTok, which was known to have

20   serious security risks and was under intense scrutiny by U.S. officials; (2) that there was a

21   material risk that Fastly’s business would be adversely impacted should any adverse actions be

22   taken against ByteDance or TikTok by the U.S. government; and (3) that, as a result,

23   Defendants’ positive statements about the Company’s business, operations, and prospects were

24   materially misleading and/or lacked a reasonable basis.

25           7.       As the truth was revealed, the price of Fastly stock declined and Plaintiff and the

26   Class suffered losses and were directly and proximately damaged thereby.

27

28
                                                    2
                                         CLASS ACTION COMPLAINT
                                             No. 3:20-CV-06024
                 Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 4 of 18




 1                                    JURISDICTION AND VENUE

 2          8.       This action arises under and pursuant to Sections 10(b) and 20(a) of the Exchange

 3   Act, 15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

 4   § 240.10b-5.

 5          9.       This Court has jurisdiction over this action pursuant to Section 27 of the

 6   Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

 7          10.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

 8   U.S.C. § 78aa, as certain of the acts and conduct complained of herein, including the

 9   dissemination and/or omission of materially false and/or misleading information to the investing

10   public occurred in this District. In addition, Fastly maintains its principal executive offices in

11   San Francisco, California.

12          11.      In connection with the acts alleged in this Complaint, Defendants, directly or

13   indirectly, used the means and instrumentalities of interstate commerce, including, but not

14   limited to, the mails, interstate telephone communications, the Internet, and the facilities of the

15   national securities markets.

16                                             THE PARTIES

17          A.       The Plaintiff

18          12.      Plaintiff Marcos Betancourt purchased Fastly common stock at artificially inflated

19   prices during the Class Period and was damaged thereby when the truth was revealed, as set forth

20   in the certification attached hereto as Exhibit A.

21          B.       The Defendants

22          13.       Defendant Fastly is a Delaware corporation with its principal executive offices

23   located at 475 Brannan Street, Suite 300, San Francisco, CA 94107. During the Class Period,

24   Fastly’s stock traded on the NYSE under the ticker symbol “FSLY.”

25          14.      Defendant Joshua Bixby (“Bixby”) was Fastly’s CEO at all relevant times.

26          15.      Defendant Adriel Lares (“Lares”) was Fastly’s Chief Financial Officer (“CFO”) at

27   all relevant times.

28
                                                   3
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
               Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 5 of 18




 1          16.     Defendants Bixby and Lares are collectively referred to herein as the “Individual

 2   Defendants.”

 3                                     FACTUAL BACKGROUND

 4          17.     Fastly is the provider of an edge cloud platform. See Press Release, Fastly

 5   Announces First Quarter 2020 Financial Results, Business Wire (May 6, 2020). Fastly’s edge

 6   cloud platform purportedly enables “customers to create great digital experiences quickly,

 7   securely, and reliably by processing, serving, and securing [its] customers’ applications as close

 8   to their end-users as possible[.]” Id.

 9          18.     Unbeknowst to investors, Fastly’s largest customer during the Class Period was

10   ByteDance, the operator of TikTok. See Fastly, Q2 2020 Earnings Call, 2, 16 (Aug. 5, 2020

11   (transcript on file with Bloomberg L.P.) (“Q2 2020 Earnings Call Tr.”).

12          19.     TikTok is a wildly popular app for making and sharing videos that is owned by

13   ByteDance, a Chinese company. See David McCabe, What’s Going On With TikTok? Here’s

14   What We Know, N.Y. Times (Aug. 1, 2020).

15          20.     Concerns about TikTok’s security have been around for awhile. For example, in

16   November 2019, a class action complaint was filed in this District against ByteDance and

17   TikTok alleging that the app contained Chinese surveillance software in violation of, inter alia,

18   the Computer Fraud and Abuse Act. See Hong v. ByteDance, Inc., et al., No. 5:19-cv-07792-

19   SVK (N.D. Cal. Nov. 27, 2019), ECF No. 1.

20          21.     The app has also been in U.S. officials’ cross-hairs since at least October 2019,

21   when lawmakers on both sides of the aisle warned that the app could pose a national security risk

22   and called on regulators and intelligence agencies to investigate TikTok’s ties to China. See

23   Sherisse Pham, TikTok could threaten national security, US lawmakers say, CNN Business (Oct.

24   25, 2019). Several United States government agencies, including the Transportation Security

25   Administration and the Navy, banned TikTok from government devices in late 2019 and early

26   2020, citing security concerns. See Mary Meisenzahl, U.S. government agencies are banning

27   TikTok . . . , Business Insider (Feb. 25, 2020).

28
                                                   4
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
                 Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 6 of 18




 1           22.     On July 31, 2020, President Trump dealt a major blow to TikTok, announcing that

 2   he plans to ban TikTok from operating in the United States. See Ellen Nakashima et al., Trump

 3   says he plans to bar TikTok from operating in the U.S., Wash. Post (July 31, 2020). Specifically,

 4   the plan arose due to concerns among U.S. officials that the Chinese government could access

 5   U.S. TikTok users’ private data. Id.

 6           23.     On August 5, 2020, after market close, Fastly hosted an earnings call for its Q2

 7   2020 results. On the call, defendant Bixby revealed for the first time that “ByteDance, the

 8   operator of TikTok[,] was our largest customer in the quarter.” Q2 2020 Earnings Call Tr. at 6..

 9   Defendants also suggested on the call that ByteDance was a significant customer in Q1 as well,

10   with defendant Bixby stating that “over the last six months, [TikTok] represents just about 12%

11   of revenue, trailing 6 months ending June 30.” Id. at 6. Defendant Lares echoed Bixby’s point

12   in response to an analyst’s question about TikTok’s contribution to revenues in Q2 2019, stating,

13   “it’s 12% of revenue for the last 6 months ending June 30, 2020. Yeah, we have not talked about

14   what it was previous to that.” Id. at 16. Defendant Bixby admitted that “[a]ny ban of the TikTok

15   app by the US would create uncertainty around our ability to support this customer. While we

16   believe we are in a position to backfill the majority of this traffic in case they are no longer able

17   to operate in the US, the loss of this customer’s traffic would have an impact on our business.”

18   Id. at 2.

19           24.     The market was shocked. On this news, Fastly’s share price fell $19.28, or

20   approximately 17.7% from the previous trading day’s closing price of $108.92, to close at $89.64

21   on August 6, 2020.

22           25.     That same day, August 6, 2020, President Trump issued an executive order that

23   would take effect in 45 days and prohibit any U.S. company or person from transacting with

24   ByteDance, TikTok’s Chinese parent company. See Rachel Lerman, Trump issues executive

25   orders against TikTok and WeChat, citing national security concerns, Wash. Post (Aug. 7,

26   2020). The executive order states that TikTok’s “data collection threatens to allow the Chinese

27   Communist Party access to Americans’ personal and proprietary information – potentially

28
                                                   5
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 7 of 18




 1   allowing China to track the locations of Federal employees and contractors, build dossiers of

 2   personal information for blackmail, and conduct corporate espionage.” Id.

 3          26.     On this news, Fastly’s shares continued to decline, dropping another $10.31 per

 4   share from the closing price on August 6, 2020, or approximately 11.5%, to close at $79.33 on

 5   August 7, 2020.

 6                           FALSE AND MISLEADING STATEMENTS

 7          27.     The Class Period begins on May 6, 2020. On that day, the Company filed a Form

 8   8-K signed by defendant Lares with the SEC, attaching Fastly’s Shareholder Letter for the first

 9   quarter (“Q1”) 2020. In the letter, the Company and Lares touted Fastly’s “Strong top-line

10   growth with revenue of $63 million, up 38% year-over-year[,]” “Total enterprise customer count

11   of 297, up from 288 in Q4 2019[,]” “Average enterprise customer spend of approximately

12   $642,000, up from $607,000 in Q4 2019[,]” and that “Enterprise customers generated 88% of our

13   trailing twelve-month total revenue, up from 87% in Q4 2019[.]”

14          28.     The Company and Lares continued:

15          Turning to the quarter -- we delivered solid results. We generated $63 million in
            revenue, up 38% year-over-year, and increased our enterprise customer count
16          to 297 from 288 in the previous quarter. We continued to drive expansion
            within our customer base with a DBNER of 133% and our average enterprise
17          customer spend continued to increase to $642,000 from $607,000 in the
            previous quarter. These results were primarily driven by continued strong
18          business fundamentals and further adoption of our edge cloud platform by
            enterprise organizations across multiple verticals and geographies, including high
19          margin verticals such as FinTech and ecommerce. Additionally, this momentum
            was supplemented by increased internet usage as social distancing measures were
20          implemented in the second half of March. Suffice it to say, the internet and our
            business are thriving, in part due to our ability to serve as a trustworthy partner for
21          innovative enterprises around the globe.
22          Fastly is the platform of choice for innovators. We partner with the most
            technologically advanced and creative companies who we believe will not only
23          weather this storm, but will continue to thrive in this environment. Companies are
            increasingly recognizing the importance of digital transformation, not only to
24          survive during these uncertain times, but also for long-term success. As we are
            seeing this trend accelerate and evolve, we believe we are best positioned to
25          partner and grow with these companies as they look for a trustworthy and modern
            platform. For these reasons, we are even more inspired as we continue building
26          and investing in our network and offerings.
27

28
                                                  6
                                       CLASS ACTION COMPLAINT
                                           No. 3:20-CV-06024
               Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 8 of 18



            Despite the current global economic uncertainty, we remain confident in the
 1          demand for our mission-critical services and the continued growth of our
            business in 2020 and the years to come. As such, we have raised guidance for
 2          2020 and expect to make further progress on our path to profitability.
 3          29.     That same day, during the Q1 2020 earnings call, in response to an analyst’s

 4   question, Defendants stated:

 5                  [Analyst]: Great, thanks. And then I’m also wondering if you could
                    unpack maybe your assumptions in Q2 and for the rest of the year in terms
 6                  of maybe contract re-pricings or customer nonpayments or things related
                    to some of the customer segment feeling pressure? I know it’s a small
 7                  percentage, but are you baking in some assumptions for bad debt or
                    contract, repricings, and things like that?
 8
                    [Bixby]: Sure. Let me go at that a high level and then I’ll hand it off to
 9                  Adriel I think at a high level, the fact that we are a platform for innovators
                    and the innovators are seeing success in this market because they digitally
10                  transformed and built their businesses for exactly these moments. I think
                    that is a very different profile than you’d see in others, but like everyone,
11                  there is some exposure, and Adriel has some more would have some more
                    insight into that.
12
                    [Lares]: Yeah. Thanks, Joshua, and thanks for asking the question. Yes, at
13                  least at this time we’re not seeing anything yet, and to Joshua’s point,
                    the majority of the customers that we have on our platform are those
14                  innovators, are those sort of larger enterprise customers which makes up
                    the bulk of our revenue and so far, they seem to be in good shape. There
15                  was a slight uptick in DSO but there wasn’t anything concerning from a
                    long-term basis, at least what we can see right now. It is something that
16                  we continue to monitor on sort of a weekly basis, daily basis, but at this
                    time, we’re not seeing anything, at least concerning, from a sort of the
17                  Q2 perspective.
18
            Fastly, Q1 2020 Earnings Call, 10 (May 6, 2020) (transcript on file with
19
     Bloomberg L.P.).
20
            30.     On May 8, 2020, the Company filed its quarterly report on Form 10-Q for the
21
     period ended March 31, 2020 (the “Q1 2020 10-Q”) which was signed by defendants Bixby and
22
     Lares. In the section titled, “Risk Factors,” Defendants stated:
23

24          We receive a substantial portion of our revenues from a limited number of
            customers, and the loss of, or a significant reduction in usage by, one or more of
25          our major customers would result in lower revenues and could harm our
            business.
26
            Our future success is dependent on establishing and maintaining successful
27          relationships with a diverse set of customers. We currently receive a substantial
28
                                                  7
                                       CLASS ACTION COMPLAINT
                                           No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 9 of 18



            portion of our revenues from a limited number of customers. For trailing 12
 1          months ended March 31, 2020, our top ten customers accounted for
            approximately 31% of our revenue. It is likely that we will continue to be
 2          dependent upon a limited number of customers for a significant portion of our
            revenues for the foreseeable future and, in some cases, the portion of our revenues
 3          attributable to individual customers may increase in the future. The loss of one or
            more key customers or a reduction in usage by any major customers would
 4          reduce our revenues. If we fail to maintain existing customers or develop
            relationships with new customers, our business would be harmed.
 5
            31.     The Q1 2020 10-Q also provided:
 6
            Concentrations of credit risk with respect to accounts receivable are primarily
 7          limited to certain customers to which we make substantial sales. Our customer
            base consists of a large number of geographically dispersed customers diversified
 8          across several industries. To reduce risk, we routinely assess the financial
            strength of our customers. Based on such assessments, we believe that our
 9          accounts receivable credit risk exposure is limited. One customer accounted for
            10.5% of revenue for the three months ended March 31, 2020, and 14.6% of the
10          total accounts receivable balance as of March 31, 2020. No customer accounted
            for more than 10% of revenue for the three months ended March 31, 2019, or
11          more than 10% of the total accounts receivable balance as of December 31, 2019.
12          32.     Defendants statements in ¶¶27-31 above were false and/or misleading when made

13   because Defendants knowingly and/or recklessly disregarded the following material fact that

14   they failed to disclose: that Fastly’s main customer was ByteDance, operator of TikTok, which

15   was known to have serious security risks and was under intense scrutiny by U.S. officials, and

16   thus concealed a material risk that Fastly’s business would be adversely impacted should any

17   adverse actions be taken against ByteDance or TikTok by the U.S. government.

18        THE FACTS CONCEALED BY DEFENDANTS CAUSED PLAINTIFF’S LOSS

19          33.     The true facts regarding ByteDance’s status as Fastly’s largest customer which

20   were omitted and/or misrepresented by Defendants caused the price of Fastly common stock to

21   decline, thereby causing harm to investors. Specifically, on August 5, 2020, after market close,

22   Defendants disclosed that ByteDance was Fastly’s largest customer for the second quarter of

23   2020, that TikTok accounted for 12% of Fastly’s revenues for the six-month period ended June

24   30, 2020, and that any U.S. ban on TikTok would impact Fastly’s business. See ¶¶23-26. As a

25   direct and proximate result, Fastly’s share price fell $19.28, or approximately 17.7% from the

26   previous trading day’s closing price of $108.92, to close at $89.64 on August 6, 2020. The

27   Company’s shares continued to decline over the next day’s trading session on news that

28
                                                 8
                                      CLASS ACTION COMPLAINT
                                          No. 3:20-CV-06024
                Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 10 of 18




 1   President Trump issued an executive order effectively banning TikTok, dropping $10.31 per

 2   share from the previous trading day’s closing price, or approximately 11.5% to close at $79.33

 3   on August 7, 2020.

 4             34.   Until shortly before Plaintiff filed his Complaint, he was unaware of the facts

 5   alleged herein and could not have reasonably discovered Defendants’ misrepresentations and

 6   omissions by the exercise of reasonable diligence.

 7                                  CLASS ACTION ALLEGATIONS

 8             35.   Plaintiff brings this action pursuant to Rule 23(a) and 23(b)(3) of the Federal

 9   Rules of Civil Procedure on behalf of himself and all persons and entities who purchased Fastly

10   common stock during the Class Period, and were damaged thereby, seeking to pursue remedies

11   under the Exchange Act.

12             36.   Excluded from the Class are the Defendants named herein, members of their

13   immediate families, any firm, trust, partnership, corporation, officer, director or other individual

14   or entity in which a Defendant has a controlling interest or which is related to or affiliated with

15   any of the Defendants, and the legal representatives, heirs, successors-in-interest or assigns of

16   such excluded persons.

17             37.   The members of the Class are so numerous that joinder of all members is

18   impracticable. During the Class Period, Fastly common stock was actively traded on the NYSE,

19   which is an efficient market. While the exact number of Class members cannot be determined at

20   this early stage, Plaintiff believes that thousands of people held Fastly common stock during the

21   Class Period. Record owners and other members of the Class may be identified from records

22   maintained by Fastly or its transfer agent and may be notified of the pendency of this action by

23   mail, using a form of notice similar to that customarily used in securities class actions.

24             38.   Plaintiff’s claims are typical of the claims of the Class because Plaintiff and all

25   members of the Class were similarly affected by Defendants’ unlawful conduct as complained of

26   herein.

27

28
                                                   9
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 11 of 18




 1          39.     Plaintiff will fairly and adequately protect the interests of the Class and has

 2   retained counsel competent and experienced in class action and securities litigation. Plaintiff has

 3   no interests that are contrary to or in conflict with those of the Class.

 4          40.     Common questions of law and fact exist as to all members of the Class, and

 5   predominate over any questions solely affecting individual members of the Class. The questions

 6   of law and fact common to the Class include, inter alia:

 7                  a)      Whether the federal securities laws were violated by Defendants’ acts as

 8                          alleged herein;

 9                  b)      Whether Defendants’ publicly disseminated statements made during the

10                          Class Period contained untrue statements of material fact and/or omitted to

11                          state material facts necessary in order to make the statements made, in

12                          light of the circumstances under which they were made, not misleading;

13                  c)      Whether and to what extent Defendants’ material untrue statements and/or

14                          omissions of material fact caused the market price of Fastly’s common

15                          stock to be artificially inflated during the Class Period.

16                  d)      Whether Defendants acted with the requisite level of scienter in omitting

17                          and/or misrepresenting material facts;

18                  e)      Whether the Individual Defendants were controlling persons of Fastly;

19                  f)      Whether reliance may be presumed pursuant to the fraud-on-the-market

20                          doctrine or the Affiliated Ute presumption; and

21                  g)      Whether Class members have sustained damages, and if so, the proper

22                          measure of damages.

23          41.     Plaintiff knows of no difficulty that will be encountered in the management of this

24   action that would preclude its maintenance as a class action.

25          42.     A class action is superior to all other available methods for the fair and efficient

26   adjudication of this action because, among other things, joinder of all members of the Class is

27   impracticable. In addition, since the damages suffered by individual members of the Class may

28
                                                   10
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 12 of 18




 1   be relatively small, the expenses and burden of individual litigation would make it nearly

 2   impossible for members of the Class to bring individual actions.

 3                 RESPONDEAT SUPERIOR AND AGENCY PRINCIPLES APPLY

 4          43.     Fastly is liable for the acts of the Individual Defendants and other Company

 5   officers, directors, employees, and agents under the doctrine of respondeat superior and common

 6   law principles of agency as all of the wrongful acts complained of herein were carried out within

 7   the scope of their employment or agency with the authority or apparent authority to do so.

 8          44.     The scienter of the Individual Defendants and other Company officers, directors,

 9   employees, and agents is similarly imputed to Fastly under respondeat superior and agency

10   principles.

11                                  CONTROL PERSON LIABILITY

12          45.     The Individual Defendants, because of their positions with Fastly, possessed the

13   power and authority to control the contents of the Company’s reports to the SEC, press releases,

14   and presentations to securities analysts, money and portfolio managers, and institutional

15   investors. Each of the Individual Defendants had a duty to promptly disseminate complete,

16   accurate, and truthful information with respect to Fastly’s business, prospects and operations.

17   Each of the Individual Defendants was provided with copies of the Company’s SEC filings

18   alleged herein to be false or misleading prior to, or shortly after, their issuance and had the

19   ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

20   positions and access to material non-public information, each of the Individual Defendants knew

21   that the adverse facts and omissions specified herein had not been disclosed to, and were being

22   concealed from, the public, and that the positive representations and omissions which were being

23   made were then materially false and/or misleading.

24                        THE FRAUD ON THE MARKET PRESUMPTION

25          46.     The false and/or misleading statements alleged herein were material and public

26   and, at all relevant times, the market for Fastly common stock was an efficient market for the

27   following reasons, among others:

28
                                                   11
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 13 of 18




 1          a.      Fastly’s common stock was listed on the NYSE stock market, a highly efficient

 2                  market;

 3          b.      As a registered and regulated issuer of securities, Fastly filed periodic reports with

 4                  the SEC, in addition to the frequent voluntary dissemination of information;

 5          c.      Fastly regularly communicated with public investors through established market

 6                  communication mechanisms, including through regular dissemination of press

 7                  releases on the national circuits of major newswire services and through other

 8                  wide-ranging public disclosures such as communications with the financial press

 9                  and other similar reporting services;

10          d.      The market reacted to public information disseminated by Fastly;

11          e.      Analysts followed Fastly’s business and wrote reports which were publicly

12                  available and affected the marketplace.

13          47.     As a result of the above, the market for Fastly’s stock promptly digested current

14   information with respect to the Company from all publicly available sources and reflected such

15   information in the securities’ market prices. The historical daily trading prices and volumes of

16   Fastly’s stock are incorporated herein by reference.

17          48.     The material misrepresentations and omissions alleged herein would tend to

18   induce a reasonable investor to overvalue Fastly’s stock. Without knowledge of the

19   misrepresented or omitted facts, Plaintiff and other members of the Class purchased Fastly

20   common stock between the time that Defendants made the material misrepresentations and

21   omissions and the time that the truth was revealed, during which time the price of Fastly’s

22   common stock was artificially inflated by Defendants’ misrepresentations and omissions. Thus,

23   a presumption of reliance applies.

24                             THE AFFILIATED UTE PRESUMPTION

25          49.     At all relevant times, Plaintiff and the Class reasonably relied upon Defendants to

26   disclose material information as required by law and in the Company’s SEC filings. Plaintiff and

27   the Class would not have purchased or otherwise acquired Fastly common stock at artificially

28
                                                  12
                                       CLASS ACTION COMPLAINT
                                           No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 14 of 18




 1   inflated prices if Defendants had disclosed all material information as required. Thus, to the

 2   extent Defendants wrongfully failed to disclosed material facts and information concerning the

 3   circumstances surrounding its business, operations, and prospects, or otherwise omitted material

 4   facts and information, Plaintiff and the Class are presumed to rely on Defendants’ omissions as

 5   established by the Supreme Court in Affiliated Ute Citizens v. U.S., 406 U.S. 128 (1972).

 6                                          NO SAFE HARBOR

 7          50.     The statutory safe harbor provided for forward-looking statement under certain

 8   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 9   The statements alleged to be false and misleading herein all relate to then-existing facts and

10   conditions. In addition, to the extent certain of the statements alleged to be false may be

11   characterized as forward looking, they were not identified as “forward-looking statements” when

12   made and there were not meaningful cautionary statements identifying important factors that

13   could cause actual results to differ materially from those in the purportedly forward-looking

14   statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

15   to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

16   looking statements because at the time each of those forward-looking statements was made, the

17   speaker had actual knowledge that the forward-looking statement was materially false and/or

18   misleading; and/or the forward-looking statement was authorized or approved by an executive

19   officer of Fastly who knew that the statement was false when made.

20                                        CAUSES OF ACTION

21                                                COUNT I

22     Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants

23          51.     Plaintiff re-alleges each allegation above as if fully set forth herein.

24          52.     This Count is brought under Section 10(b) of the Exchange Act, 15 U.S.C. §

25   78j(b), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against all

26   Defendants.

27

28
                                                   13
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 15 of 18




 1          53.     During the Class Period, Defendants violated Section 10(b) of the Exchange Act

 2   and Rule 10b-5(b) promulgated thereunder by making the false and misleading statements

 3   specified herein, including the statements in SEC filings and conference calls concerning the

 4   company’s business, operations, and prospects, whose truth they knowingly or recklessly

 5   disregarded when they failed to disclose material facts necessary to make the statements made, in

 6   light of the circumstances under which they were made, not false or misleading.

 7          54.     The acts and scienter of the Individual Defendants and other Company employees

 8   are imputed to the Company under the principles of agency and respondeat superior.

 9          55.     Defendants, individually and in concert, directly and indirectly, by the use, means,

10   or instrumentalities of interstate commerce and/or the mails, engaged and participated in a

11   continuous course of conduct to conceal non-public, adverse material information about the

12   Company’s business, operations, and prospects as reflected in the misrepresentations and

13   omissions set forth above.

14          56.     Defendants each had actual knowledge of the misrepresentations and omissions of

15   material facts set forth herein, or acted with reckless disregard for the truth by failing to ascertain

16   and to disclose such facts even though such facts were available to them, or deliberately

17   refrained from taking steps necessary to discover whether the material facts were false or

18   misleading.

19          57.     As a result of Defendants’ dissemination of materially false and misleading

20   information and their failure to disclose material facts, Plaintiff and the Class were misled into

21   believing that the Company’s statements and other disclosures were true, accurate, and complete.

22          58.     Plaintiff and other Class members purchased Fastly common stock, without

23   knowing that Defendants had misstated or omitted material facts about the Company’s business,

24   operations, and prospects. In doing so, Plaintiff and other Class members relied directly or

25   indirectly on false and misleading statements made by Defendants, and/or an absence of material

26   adverse information that was known to Defendants or recklessly disregarded by them but not

27   disclosed in Defendants’ public statements.

28
                                                   14
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 16 of 18




 1          59.     Plaintiff and other Class members were damaged as a result of their reliance on

 2   Defendants’ false and/or misleading statements and misrepresentations and omissions of material

 3   facts. Plaintiff and other Class members would not have purchased Fastly common stock at the

 4   prevailing prices had they known the truth about the matters discussed above.

 5          60.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

 6   other Class members have suffered damages in connection with their purchases of Fastly stock.

 7          61.     Plaintiff is filing this action within two years after the discovery of the facts

 8   constituting the violation, including facts establishing scienter and other elements of Plaintiff’s

 9   claims, and within five years after the violations with respect to Plaintiff’s investments.

10                                               COUNT II

11          Violations of Section 20(a) of the Exchange Act Against the Individual Defendants

12          62.     Plaintiff re-alleges each allegation above as if fully set forth herein.

13          63.     This Count is asserted against the Individual Defendants for violations of Section

14   20(a) of the Exchange Act, 15 U.S.C. § 78t(a), on behalf of all members of the Class.

15          64.     As set forth in Count I, Fastly committed a primary violation of Section 10(b) of

16   the Exchange Act by knowingly and/or recklessly disseminating materially false and misleading

17   statements and/or omissions throughout the Class Period.

18          65.     Each of the Individual Defendants, by reason of their status as senior executive

19   officers and/or directors of Fastly, directly or indirectly, controlled the conduct of the Company’s

20   business and its representations to Plaintiff and other Class members, within the meaning of

21   Section 20(a) of the Exchange Act. The Individual Defendants directly or indirectly controlled

22   the content of the Company’s SEC filings and other statements related to Plaintiff’s and other

23   Class members’ investments in Fastly common stock within the meaning of Section 20(a) of the

24   Exchange Act. Therefore, the Individual Defendants are jointly and severally liable for the

25   Company’s fraud, as alleged herein.

26          66.     The Individual Defendants controlled and had the authority to control the content

27   of the Company’s SEC filings and other statements. Because of their close involvement in the

28
                                                   15
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
              Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 17 of 18




 1   everyday activities of the Company, and because of their wide-ranging supervisory authority, the

 2   Individual Defendants reviewed or had the opportunity to review these documents prior to their

 3   issuance, or could have prevented their issuance or caused them to be corrected.

 4          67.     The Individual Defendants knew or recklessly disregarded the fact that Fastly’s

 5   representations were materially false and misleading and/or omitted material facts when made.

 6   In so doing, the Individual Defendants did not act in good faith. By virtue of their high-level

 7   positions and their participation in and awareness of Fastly’s operations and public statements,

 8   the Individual Defendants were able to and did influence and control Fastly’s decision making,

 9   including controlling the content and dissemination of the documents that Plaintiff and other

10   Class members contend contained materially false and misleading information and on which

11   Plaintiff and other Class members relied.

12                                        PRAYER FOR RELIEF

13          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

14          A.      Determining that the instant action may be maintained as a class action under Rule 23

15   of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

16          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

17   of the acts and statements alleged herein;

18          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

19   judgment interest, as well as their reasonable attorneys’ fees, expert fees, and other costs; and

20          D.      Awarding rescissory damages in favor of Plaintiff and the other Class members where

21   appropriate against all Defendants, jointly and severally, for all injuries sustained as a result of

22   Defendants’ wrongdoing, in an amount to be determined at trial, including pre-judgment and post-

23   judgment interest, as allowed by law;

24          E.      Awarding such other and further relief as this Court may deem just and proper.

25                                        JURY TRIAL DEMAND

26          Plaintiff hereby demands a trial by jury on all triable claims.

27

28
                                                   16
                                        CLASS ACTION COMPLAINT
                                            No. 3:20-CV-06024
             Case 5:20-cv-06024-LHK Document 1 Filed 08/27/20 Page 18 of 18




     Dated: August 27, 2020              Respectfully submitted,
 1

 2                                       By: /s/ Benjamin Heikali
                                                 Benjamin Heikali
 3
                                         Benjamin Heikali SBN 307466
 4                                       FARUQI & FARUQI, LLP
                                         10866 Wilshire Boulevard, Suite 1470
 5                                       Los Angeles, CA 90024
                                         Telephone: 424-256-2884
 6                                       Facsimile: 424-256-2885
                                         Email: bheikali@faruqilaw.com
 7
                                         Richard W. Gonnello (to be admitted pro hac vice)
 8                                       Katherine M. Lenahan (to be admitted pro hac vice)
                                         FARUQI & FARUQI, LLP
 9                                       685 Third Avenue, 26th Floor
                                         New York, NY 10017
10                                       Telephone: 212-983-9330
                                         Facsimile: 212-983-9331
11                                       Email: rgonnello@faruqilaw.com
                                                klenahan@faruqilaw.com
12
                                         Attorneys for Plaintiff Marcos Betancourt
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           17
                                CLASS ACTION COMPLAINT
                                    No. 3:20-CV-06024
